DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on June 29, 2022, has been entered and acknowledged by the Examiner. 
	Cancellation of claims 4-5, 8-9 and 13 has been entered.
	Claims 1-3, 6-7,10-12 and 14-20 are pending in the instant application.

Allowable Subject Matter
Claims 1-3, 6-7,10-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the third electrode is disposed in a manner that a distance from the surface of the dielectric in a third direction orthogonal to a first direction and a second direction which are parallel to the surface of the dielectric is shorter than a distance from the surface of the dielectric to the second electrode in the third direction, the second electrode is disposed inside the dielectric in a manner that the distance from the surface of the dielectric in the third direction is 5 mm or more, and the third electrode is disposed inside the dielectric in a manner that the distance from the surface of the dielectric in the third direction is less than 5 mm, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2-3 and 17, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 6, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 6, and specifically comprising the limitation directed to the second electrode has a shape in which a length in the first direction is 5 mm or more and an aspect ratio of a length in the second direction to the length in the first direction is five or more, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claim 20, the claim is allowable for the reasons given in claim 6 because of their dependency status from claim 6.
Regarding claim 7, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation directed to the first electrode extends in a first direction parallel to the surface of the dielectric, the second electrode has a main body portion extending in the first direction and a second direction parallel to the surface and orthogonal to the first direction, and the projecting portion projecting in a third direction orthogonal to the first direction and the second direction, the projecting portion of the second electrode is disposed inside the dielectric in a manner that a distance from the surface of the dielectric in the third direction is less than 5 mm, and -4-Application No.: 17/186,423 Attorney Docket No.: 04173.0688 the main body portion of the second electrode is disposed inside the dielectric in a manner that a distance from the surface of the dielectric in the third direction is 5 mm or more, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 10-11 and 18, the claims are allowable for the reasons given in claim 7 because of their dependency status from claim 7.
Regarding claim 12, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 12, and specifically comprising the limitation directed to the second electrode is disposed inside the dielectric in a manner that the first distance is less than 5 mm and the second distance is 5 mm or more, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 14-16 and 19, the claims are allowable for the reasons given in claim 12 because of their dependency status from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/           Examiner, Art Unit 2879             

/ANNE M HINES/           Primary Examiner, Art Unit 2879